Case 1:19-cv-21902-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: ___________________________

 DANIEL A. CAMARGO,

        Plaintiff,

 v.

 ROMINA AT THE BEACH, LLC, et al.,

       Defendant.
 ____________________________________/

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1446, Defendant, ROMINA AT THE BEACH, LLC (“Defendant”)

 hereby invokes the jurisdiction of this Court under 28 U.S.C. §§ 1331 and 1441 and states the

 following grounds for removal of this case from the Circuit Court in and for Miami Dade County,

 Florida to the United States District Court for the Southern District of Florida:

                                   REMOVAL JURISDICTION

                1.      This Court has original jurisdiction over this action because it involves a

 claim alleging violation of federal law, the Fair Labor Standards Act (FLSA).

                                   TIMELINESS OF REMOVAL

                2.      On February 28, 2019, Plaintiff, Daniel A. Camargo (“Plaintiff”)

 commenced a civil action against Defendant by filing a Complaint in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami Dade County, Florida, Case No. 2019-006570-CA-01.

 A true and correct copy of the Complaint is attached as Exhibit “A.”

                3.      Plaintiff served Defendant with the Complaint on April 11, 2019.
Case 1:19-cv-21902-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 4



                4.        Defendant has not served any answer or responsive pleading to Plaintiff’s

 Complaint.

                5.        This Notice is filed with this Court within thirty (30) days after Defendant

 received a copy of the Complaint upon which this action is based, and before any proceedings

 were had thereupon in the Circuit Court. This removal is timely pursuant to 28 U.S.C. § 1446(b).

                6.        In accordance with 28 U.S.C. § 1446(a), true and correct copies of all

 process, pleadings, documents, and orders which have been served upon Defendant are attached

 hereto as Exhibit “A.”

                               FEDERAL QUESTION JURISDICTION

                7.        This Court has original jurisdiction in this action pursuant to 28 U.S.C.

 § 1331 because Plaintiff alleges in the Complaint a violation of the Fair Labor Standards Act, 29

 U.S.C. § 201, et seq. See Complaint.

                                                VENUE

                8.        Venue lies in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

                9.        Defendant submits this Notice of Removal without waiving any defenses or

 affirmative defenses to the claims asserted by Plaintiff or conceding that Plaintiff has pled claims

 upon which relief can be granted.

                10.       Contemporaneously with this filing, Defendant also is filing a Notification

 of Removal with the Clerk of the Court for the Circuit Court of the Eleventh Judicial Circuit in

 and for Miami Dade County, Florida, as required by 28 U.S.C. § 1446(d). A true and accurate

 copy of the Notification of Removal is attached as Exhibit “B.”
Case 1:19-cv-21902-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 4



        WHEREFORE, Defendant, ROMINA AT THE BEACH, LLC, respectfully requests this

 action be removed from the Circuit Court of the Eleventh Judicial Circuit in and for Miami Dade

 County, Florida, to the United States District Court for the Southern District of Florida.

                                               Respectfully submitted,

                                               /s/ Mendy Halberstam
                                               Mendy Halberstam, Esq.
                                               Florida Bar No. 68999
                                               E-mail: mendy.halberstam@jacksonlewis.com
                                               Stephanie M. Spritz, Esq.
                                               Florida Bar No. 113128
                                               E-mail: stephanie.spritz@jacksonlewis.com
                                               JACKSON LEWIS P.C.
                                               One Biscayne Tower, Suite 3500
                                               Two South Biscayne Boulevard
                                               Miami, Florida 33131
                                               Telephone: (305) 577-7651
                                               Facsimile: (305) 373-4466


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record identified on the attached Service List via transmission of

 Notice of Electronic Filing generated by CM/ECF and Electronic Mail.



                                                         s/Mendy Halberstam
                                                       Mendy Halberstam, Esq.
Case 1:19-cv-21902-FAM Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 4



                                           SERVICE LIST

                   United States District Court for the Southern District of Florida
                           Daniel A. Camargo v. Romina at the Beach, LLC

                               Case No. _________________________




  Anthony M. Georges-Pierre, Esq.                       Mendy Halberstam, Esq.
  Florida Bar No. 0533637                               Florida Bar No. 68999
  E-mail: agp@rgpattorneys.com                          E-mail: mendy.halberstam@jacksonlewis.com
  REMER & GEORGES-PIERRE, PLLC                          Stephanie M. Spritz, Esq.
  Courthouse Tower                                      Florida Bar No. 113128
  44 West Flagler Street, Suite 2200                    E-mail: stephanie.spritz@jacksonlewis.com
  Miami, FL 33130                                       JACKSON LEWIS P.C.
  Telephone: (305) 416-5000                             One Biscayne Tower, Suite 3500
  Facsimile: (305) 416-5005                             Two South Biscayne Boulevard
                                                        Miami, Florida 33131
  Attorney for Plaintiff                                Telephone: (305) 577-7651
                                                        Facsimile: (305) 373-4466

                                                        Attorneys for Defendant


 4835-2360-0020, v. 1
